              Case 8:20-bk-07408-RCT       Doc 23     Filed 12/02/20    Page 1 of 2



                                       ORDERED.

   Dated: December 02, 2020




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION



In re:                                           Case No. 8:20-bk-07408-RCT
                                                 Chapter 7
Jeffry Lee Martin and
Stacy Raske Martin,


         Debtors                  /

        ORDER APPROVING CHAPTER 7 TRUSTEE'S APPLICATION TO
     RETAIN BK GLOBAL REAL ESTATE SERVICES AND LISTING AGENT TO
  PROCURE CONSENTED PUBLIC SALE PURSUANT TO 11 U.S.C. § 327, 328 AND 330

         THIS CASE came on for consideration on the Chapter 7 Trustee’s Application to Retain BK

Global Real Estate Services and Listing Agent to Procure Consented Public Sale Pursuant to 11

U.S.C. § 327, 328 and 330 (Doc. 21) (the “Application”) filed by Richard M. Dauval (the “Trustee”).

The Court having reviewed the Application, the affidavit of disinterestedness (the "Affidavit") and

being otherwise duly advised in the premises, finds it is appropriate to approve the Application.

Accordingly, it is

     ORDERED:

         1.     The Application is APPROVED.

         2.     Defined terms not otherwise defined herein have the meanings given to them in the

Application and the Affidavit.
            Case 8:20-bk-07408-RCT           Doc 23     Filed 12/02/20      Page 2 of 2




       3.      The Trustee may retain BKRES and Listing Agent to procure Secured Creditor’s

Consent, and otherwise market and sell the Property, in accordance with the terms and conditions set

forth in the BKRES Agreement, the Listing Agreement, and this Order. BKRES and Listing Agent

shall not split or otherwise share their fees with any other person or entity.

       4.      BKRES and Listing Agent's compensation will be determined later in accordance

with 11 U.S.C. § 330.

       5.      No payment may be made to BKRES and Listing Agent absent submission of an

application for compensation and court approval thereof.

       6.      This Court shall retain jurisdiction to hear and determine any matters arising from or

related to the implementation of this Order.


Trustee Richard M. Dauval, Esq. is directed to serve a copy of this order on interested parties
who do not receive service by CM/ECF and file a proof of service within 3 days of entry of the
order.




                                                    2
